El Juez Asociado Señor Martínez Torres
emitió la opinión del Tribunal.
En esta ocasión, el Ministerio Público nos solicita la re-vocación de una sentencia del Tribunal de Apelaciones, Re-gión Judicial de Bayamón. En dicha sentencia, el foro ape-lativo intermedio decidió que el término constitucional de detención preventiva antes del juicio comienza a transcu-rrir desde el arresto del individuo y no desde la vista de causa probable para el arresto en la que se impuso fianza. Por los siguientes fundamentos, revocamos la sentencia recurrida.
Este recurso nos brinda la oportunidad de decidir cuándo comienza a transcurrir el término provisto en el Art. II, Sec. 11 de la Constitución de Puerto Rico, L.P.R.A., Tomo 1. Resolvemos que el término de detención preven-tiva, para efectos de esa norma constitucional, comienza a partir del momento en que el imputado queda detenido por no poder prestar la fianza requerida o desde su revocación. De ordinario, esto ocurre en la vista en que se determina causa probable para arresto.
*21I
Por hechos ocurridos el 25 de agosto de 2009, el Minis-terio Público presentó una denuncia contra el Sr. Héctor Ponce Ayala. En dicha denuncia, el Ministerio Fiscal im-putó al señor Ponce Ayala haber asesinado a la Sra. Mildred Pérez Rodríguez, con quien sostenía una relación.
El Tribunal de Primera Instancia encontró causa probable para el arresto contra el señor Ponce Ayala el 27 de agosto de 2009. El foro primario determinó causa probable para el arresto por violaciones del Art. 106 (asesinato) y al Art. 204 (escalamiento agravado) del Código Penal de 2004 (33 L.P.R.A. secs. 4734 y 4832). Además, se le imputó la violación del Art. 5.05 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 458d. El Tribunal de Primera Instancia impuso una fianza de 1,200,000, la cual no fue prestada por el señor Ponce Ayala, por lo que fue ingresado en la Cárcel Regional de Bayamón.
El juicio fue señalado para el 23 de febrero de 2010. El 22 de febrero de 2010 el señor Ponce Ayala presentó ante el foro primario una petición de hábeas corpus en la que adujo que había transcurrido el término de seis meses que dispone la Constitución de Puerto Rico como máximo para la detención preventiva antes de juicio. El 23 de febrero de 2010 el imputado renunció a su derecho ajuicio por jurado y se juramentó al primer testigo. El foro primario señaló para el 25 de febrero de 2010 la vista para atender el há-beas corpus.
El Tribunal de Primera Instancia decidió que el juicio comenzó el último día del término máximo de 180 días, por lo que no procedía el auto de hábeas corpus. Inconforme con esta determinación, el señor Ponce Ayala acudió al Tribunal de Apelaciones para cuestionar el dictamen del foro primario.
El foro apelativo intermedio revocó al Tribunal de Pri-mera Instancia y decidió que el término aludido se encon-*22traba vencido, por lo que procedía la excarcelación inme-diata del señor Ponce Ayala. El juez Hernández Sánchez disintió de ese dictamen y concluyó igual que el foro primario.
Inconforme con esa determinación, el Ministerio Público acude ante nos. Contamos con la comparecencia de las par-tes, por lo que procedemos a resolver la controversia.
La controversia en este recurso se centra en determinar la fecha en que comenzó a transcurrir el término de los seis meses que dispone el Art. II, Sec. 11, de la Constitución de Puerto Rico, supra. El señor Ponce Ayala fue arrestado el 25 de agosto de 2009 y la determinación de causa probable para el arresto se realizó el 27 de agosto de 2009. Ya que el juicio comenzó el 23 de febrero de 2010, la fecha a tomar en consideración para el término de los seis meses es de vital importancia para resolver el auto de hábeas corpus.
Si la fecha de inicio es el día del arresto, el juicio comenzó transcurridos los seis meses que dispone la Constitución de Puerto Rico como máximo para una detención preventiva. Por el contrario, si la fecha de inicio es el día en el que se encontró causa probable para arrestar, el juicio comenzó dentro del término provisto por la norma constitucional.
II
La Constitución de Puerto Rico establece en su Art. II, Sec. 11, L.P.R.A., Tomo 1, ed. 2008, págs. 343-344, que “[t]odo acusado tendrá derecho a quedar en libertad bajo fianza antes de mediar fallo condenatorio. La detención preventiva antes del juicio no excederá de seis meses”. Esta cláusula constitucional tiene el propósito de asegurar la comparecencia del acusado cuando éste no ha prestado la fianza, y a la vez, evita que se le castigue excesivamente por un delito que no ha sido juzgado. Pueblo v. Paonesa Arroyo, 173 D.P.R. 203 (2008).
*23Esta protección exige que el juicio se inicie dentro de un término de seis meses desde la detención preventiva del imputado. Pueblo v. Paonesa Arroyo, supra. El juicio comienza con el juramento preliminar del Jurado en casos por jurado o desde que el primer testigo presta juramento en casos por tribunal de derecho. Íd. Si el imputado está detenido preventivamente en exceso de esos seis meses y sin que se haya iniciado el juicio, deberá ser excarcelado.
Ahora bien, no hemos resuelto de forma directa la fecha que se toma como punto de partida para computar el tér-mino de seis meses dispuesto por nuestra Constitución. El Ministerio Público afirma que esa protección abriga al im-putado desde la determinación de causa probable para el arresto, no antes. Se basa en que, de ordinario, es desde esa determinación que al imputado se le impone fianza o se le detiene porque no la puede prestar.
Esta interpretación ha sido el entendido general. Incluso nuestra propia jurisprudencia así lo refleja. En Sánchez v. González, 78 D.P.R. 849 (1955), el Juez Asociado Señor Ne-grón Fernández expresó:
La Convención obviamente estimó que un período mayor de detención ¡preventiva] en espera de juicio, en defecto de fianza, constituía un gravamen sobre el ciudadano que, presumién-dose inocente hasta el momento de recaer convicción, era res-tringido por el Estado —en el ejercicio de su poder de custo-dia— en el disfrute de su libertad personal, con el solo propósito de hacerle comparecer a juicio en su día. (Escolio omitido y énfasis nuestro.) íd., págs. 856-857, opinión concu-rrente del Juez Asociado Señor Negrón Fernández, a la que se unieron el Juez Presidente Señor Snyder y el Juez Asociado Señor Sifre Dávila.
De una lectura de la cita anterior se infiere que la pro-tección está disponible desde que el imputado no puede prestar fianza, cuestión que ocurre, al menos, tras la deter-minación de causa probable para el arresto. Debido a que la fianza es impuesta por un juez, la no prestación de ésta *24requiere la previa intervención de éste. Reglas de Procedi-miento Criminal 6(b), 22(b) y 218 (34 L.P.R.A. Ap. II). “De no obligarse la persona arrestada a cumplir las condiciones im-puestas, o de no prestar fianza, ordenará su encarcelación.” Regla 22(b) de Procedimiento Criminal, supra. Según nues-tras pasadas expresiones, esa detención por ausencia de fianza o por su revocación, inicia la detención preventiva de seis meses a la que alude nuestra Constitución.
Además, hemos expresado que “[c]uando el imputado no puede prestar la fianza que se le impone, queda sometido a detención preventiva durante el periodo anterior al juicio. Es decir, permanece sumariado en espera de que se celebre el proceso criminal en su contra”. (Enfasis suprimido.) Pueblo v. Paonesa Arroyo, supra, pág. 209. Esa protección constitucional persigue asegurar la comparecencia “cuando éste no ha prestado fianza ...”. Íd., pág. 210.
De acuerdo con estas expresiones, la detención preven-tiva ocurre “cuando [el acusado] no ha prestado fianza Pueblo v. Paonesa Arroyo, supra, pág. 210. Es evidente que eso sólo puede ocurrir, al menos, con la intervención de un juez en la vista para determinar causa probable para el arresto, no antes. Regla 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Bajo ese supuesto, la detención preventiva que dispone el Art. II, Sec. 11, de la Constitución, supra, es aquella que priva de libertad a un imputado después de la determinación de causa probable para su arresto. Esto es, la detención que puede ocurrir antes no debe considerarse como una detención preventiva para efectos de esa protección constitucional, pues no está relacionada con la imposición de la fianza.
De igual forma, nuestra jurisprudencia más reciente ha entendido que el término aludido comienza a contar desde que el imputado no presta la fianza requerida. Véanse: Pueblo v. Pagán Medina, 178 D.P.R. 228 (2010), en recon-*25sideración; Pueblo v. Pagán Medina, 175 D.P.R. 557 (2009). En esos casos, manifestamos que el imputado “no prestó la fianza y permaneció detenido preventivamente desde entonces”. Pueblo v. Págan Medina, supra, pág. 562.
Debido a que en esos casos no tuvimos ante nuestra consideración directa la cuestión sobre el momento en que comienza a contar la protección constitucional aludida, es menester auscultar ahora la intención de la Convención Constituyente. Esta protección no tiene equivalente en la Constitución de Estados Unidos. E.L. Chiesa Aponte, Dere-cho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1992, Vol. II, Sec. 17.2, pág. 461.
Las garantías constitucionales consagradas en la Carta Magna local persiguen asegurar un proceso criminal justo, rápido y equitativo. Al respecto, el delegado señor Jaime Benitez afirmó:
Aquí, en estas garantías consignadas, están las protecciones necesarias al ciudadano para que pueda, frente a cualquier situación, frente a cualquier problema, sentirse protegido en toda la amplitud del derecho procesal. 2 Diario de Sesiones de la Convención Constituyente de Puerto Rico 1105 (1961).
Ese término de seis meses es de vital importancia, pues la Convención Constituyente, tras rechazar una enmienda para establecer un plazo menor, concluyó que ese término persigue que no se ponga en riesgo la administración de la justicia. El delegado Reyes Delgado expresó sobre el tér-mino de seis meses: “¿Se pone en peligro la administración de la justicia? No. ¿Puede darse un término más corto sin poner en peligro la administración de la justicia criminal? No.” Diario de Sesiones, supra, pág. 1595. Además, este delegado expresó que “si se rebajaran a menos de seis me-ses, estaríamos poniendo en peligro el principio total y en-torpeciendo la administración de la justicia”. íd., pág. 1596.
Del debate de la Convención Constituyente se deducen *26las siguientes expresiones que transcribimos por ser esen-ciales para resolver la controversia aquí planteada. De un análisis de éstas se debe concluir que la protección aludida ampara al imputado desde que éste no puede prestar la fianza impuesta.
Señor Gelpí:
Actualmente los fiscales tienen la obligación de formular acusación contra cualquier delincuente dentro de los 60 días de haber prestado fianza o haber detenido al acusado y actual-mente con esta enmienda de la carta de derecho se les está dando a los fiscales un plazo de seis meses para poder ellos radicar las acusaciones.
Mediante esta enmienda de [sic] que se crea por medio de la carta de derechos, se le da a los fiscales una laxitud de seis meses para tener a una persona en prisión preventiva, es de-cir, antes de formular la acusación. (Enfasis suplido.) Diario de Sesiones, supra, págs. 1593-1594.
El delegado, señor Alvarado, le aclaró al delegado, señor Gelpí, que el término de seis meses no era para formular la acusación sino para celebrar el juicio:
Al redactarse esta medida se tuvo en cuenta —como la está teniendo el compañero Gelpí— la legislación vigente. La legis-lación vigente concede al fiscal 60 días para radicar la acusación. Y entonces dispone que el juicio debe celebrarse den-tro de 120 días después de radicada la acusación. Y en total establece un término de 180 días desde el [sic] que el acusado es detenido para responder, hasta que se somete a juicio, 180 días, que son los seis meses que hemos venido consignando. (Énfasis suplido.) Diario de Sesiones, supra, págs. 1594-1595.
Luego, el señor Benitez afirmó categóricamente que el término de seis meses comienza desde que el acusado fue enviado a prisión porque no prestó fianza:
Precisamente quedó aclarado, señor Soto, al indicarse esta cláusula, “antes del juicio”, que se establecía a los fines de dejar explícito el hecho de que la protección que aquí se quería establecer era la protección para la persona que aún no había *27sido juzgada y que sin haber sido juzgada en la actualidad a veces ocurría que estaba por más de seis meses en la cárcel, porque no había podido prestar fianza o porque no se le había celebrado juicio .... (Enfasis nuestro.) Diario de Sesiones, supra, pág. 1597.
Estas expresiones reflejan dos premisas que son concluyentes para resolver nuestra controversia. Primero, que el término de seis meses es aquel que el Ministerio Público tiene para comenzar el juicio. Ese proceso comienza con la determinación de causa probable para el arresto. Segundo, la protección se crea para amparar al imputado que “no [pueda] prestar fianza” y que, desde entonces, es detenido preventivamente para efectos de la protección constitucional. Diario de Sesiones, supra, pág. 1597.
Por lo tanto, resolvemos que el término constitucional de detención preventiva de seis meses comienza a contar desde que el imputado es detenido preventivamente por no poder prestar la fianza requerida o por su revocación, cues-tión que ocurre tras la intervención del juez para imponer la fianza o para revocarla.
Como expresamos antes, la Constitución de Puerto Rico, en su Art. II, Sec. 11, supra, establece que “[t]odo acusado tendrá derecho a quedar en libertad bajo fianza antes de mediar fallo condenatorio. La detención preventiva antes del juicio no excederá de seis meses”. El derecho contra detenciones preventivas por más de seis meses está directamente atado al derecho a fianza y ambos se complementan. Si el imputado no puede prestar la fianza impuesta, queda protegido por la disposición de detención preventiva. Por consiguiente, la detención provocada por la ausencia de fianza, o por su revocación, es la que activa el término aludido.
No tendría sentido decir que el imputado está detenido preventivamente para efectos del Art. II, Sec. 11 de la Constitución, supra, antes de que se fije fianza. La detención preventiva a la que se refiere esa disposición de la *28Constitución se da cuando el imputado de delito no presta fianza. Es imposible concluir que el imputado no prestó fianza si ésta no se ha fijado todavía. Por definición, y en estricta lógica, no es hasta que se fija la fianza y se encar-cela al imputado por no prestarla, que podemos hablar pro-piamente de la detención preventiva a la que se refiere el Art. II, Sec. 11 de la Constitución. La detención del impu-tado antes de ese evento procesal no está cubierta por el término de seis meses del Art. II, Sec. 11, sino por la ga-rantía constitucional a un debido procedimiento de ley. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1.
Recordemos que el individuo que es arrestado, con o sin una orden, cuenta con una protección para evitar dilaciones innecesarias antes de esa vista ante un magistrado. Regla 22(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Véase, además, Chiesa Aponte, op. cit., Vol. Ill, Sec. 21.5, págs. 36-38. En el caso de que no haya orden, la vista de causa probable para arrestar convalida el arresto. Pueblo v. Aponte, 167 D.P.R. 578 (2006). Cuando el arresto se produce con orden, el propósito de la vista es informar al arrestado de los cargos en su contra y de sus derechos. Íd. Esta prohi-bición de demora excesiva para llevar a una persona arres-tada ante un magistrado es requerida por el debido proceso de ley. Íd.; O.E. Resumil de Sanfilippo, Derecho Procesal Penal, Orford, Equity Publishing Company, 1990, T. 1, Sec. 7.23, pág. 199.
Por eso, existe una protección independiente y separada al término de detención preventiva de seis meses para ase-gurar los derechos del imputado antes de ser llevado ante un magistrado. Véanse: Pueblo v. Aponte, supra; County of Riverside v. McLaughlin, 500 U.S. 44 (1991). Sin embargo, esta protección contra dilaciones irrazonables no puede confundirse con la protección constitucional contra la de-tención preventiva de seis meses de la Constitución de Puerto Rico. La protección constitucional contra la deten-ción preventiva de más de seis meses es una “protección específica adicional” que es “independiente de las garan-*29tías de juicio rápido” para “el acusado que se halla encar-celado en espera de la celebración del juicio”. Chiesa Aponte, op. cit., Vol. II, Sec. 12.1, pág. 118.
El arresto es la acción física de poner al arrestado bajo custodia mediante la restricción efectiva de su libertad y existe una detención “post arresto” que cubre un “breve período mientras se llevan a cabo los procedimientos admi-nistrativos ordinarios incidentales al arresto”. Resumil de Sanfilippo, op. cit., Sec. 7.23, pág. 197.
En cambio, la protección contra detenciones preventivas de más de seis meses comienza con la privación de libertad que ocurre cuando el imputado no puede prestar la fianza requerida o por su revocación. Antes de eso, el imputado cuenta con la protección contra dilaciones innecesarias que impone la garantía al debido proceso de ley. Esa protección es separada e independiente del término de seis meses de detención preventiva, aunque ambas persiguen garantizar el procesamiento judicial de un ciudadano de manera tal que el juicio sea rápido y justo.
III
En el caso que nos ocupa, el imputado fue arrestado el 25 de agosto de 2009 y no fue hasta el 27 de agosto, dos días después, que se determinó causa probable para su arresto y fue encarcelado tras no poder prestar la fianza impuesta. El juicio contra el señor Ponce Ayala comenzó el 23 de febrero de 2010, fecha en que se juramentó al primer testigo. Debido a esto, debemos concluir que no se violó la disposición de detención preventiva. El juicio comenzó den-tro de los 180 días (seis meses) que dispone nuestra Cons-titución para proteger al imputado que no puede prestar fianza y es detenido preventivamente en espera de juicio. Es desde el 27 de agosto de 2009 que el término aludido comenzó a contar, pues desde esa fecha fue que el impu-tado quedó detenido en virtud de la imposición de fianza.
*30La detención previa a la determinación de causa probable para arresto del señor Ponce Ayala no debe contarse como parte del término de detención preventiva de seis meses. Esa detención previa está sujeta a la garantía cons-titucional a un debido proceso de ley y no al límite para la detención preventiva dispuesta en el Art. II, Sec. 11 de la Constitución, supra. Esta última disposición protege a un imputado que ha sido detenido preventivamente por no ha-ber podido prestar fianza o porque le fue revocada.
Ante esto, es forzoso concluir que la detención no exce-dió el término establecido por el Art. II, Sec. 11 de la Cons-titución de Puerto Rico, supra. Por lo tanto, no procede el auto de hábeas corpus, ya que la detención del señor Ponce Ayala no fue ilegal. Art. II, Sec. 13 de la Constitución de Puerto Rico, L.P.R.A., Tomo 1; Art. 469 del Código de En-juiciamiento Criminal, 34 L.P.R.A. sec. 1741.
IV
Por los fundamentos antes expuestos, se revoca la sen-tencia recurrida, emitida por el Tribunal de Apelaciones, Región Judicial de Bayamón. Se revoca la expedición del auto de hábeas corpus presentado por el Sr. Héctor Rafael Ponce Ayala. En su lugar, se ordena la detención inmediata de éste. Se devuelve el caso al Tribunal de Primera Instan-cia, Sala de Bayamón, para la continuación de los procedi-mientos de forma compatible con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Hernández Denton concurrió con el resultado y, en vista de que se acortaron los términos para certificar la decisión emitida por el Tribunal al amparo de la Regla 5(b) del Reglamento del Tribunal, 4 L.P.R.A. XXI-A, se reservó el derecho a expresarse mediante una opi-nión escrita, según lo dispuesto en dicha regla. La Jueza Asociada Señora Fiol Matta y la Juez Asociada Señora Ro-dríguez Rodríguez disintieron con sendas opiniones escritas.